Citation Nr: 1724473	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Mr. Lorenzo Tijerina, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the US Navy from July 1965 to July 1967, and he had additional service in the Navy Reserve.

The matters regarding service connection for hearing loss and tinnitus come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matter regarding service connection for obstructive sleep apnea comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the VARO in Houston, Texas.  

In November 2014 the Board remanded the claim for further development.  It has now been returned to the Board for appellate review.

The Veteran and his wife testified during an August 2014 videoconference hearing.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's obstructive sleep apnea is etiologically related to service, or was caused or aggravated by his service-connected acquired psychiatric disorder.

2.  Bilateral hearing loss and tinnitus did not manifest while in service, or within one year thereafter, and are not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2016).

2.  The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

3.  The criteria to establish service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by letters dated in September 2009, January 2011, and June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, all identified and obtainable post-service treatment records, and lay statements have been associated with the record. 

With respect to the Veteran's claim for entitlement to service connection for hearing loss and tinnitus, pursuant to the Board's November 2014 remand, in June 2015, a VA examiner provided an addendum to the February 2010 VA hearing examination.  The Board finds that the June 2015 VA opinion was thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With respect to the Veteran's claim for entitlement to service connection for obstructive sleep apnea, in July 2015, the Veteran was afforded a VA examination with etiology opinion regarding whether the Veteran's obstructive sleep apnea was aggravated by his service-connected psychiatric disorder.  The Board finds that the July 2015 VA examination and related opinion were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss or tinnitus), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

      a.  Sleep Apnea 

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.  He contends that his obstructive sleep apnea is related to the service-connected psychiatric disorder.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for obstructive sleep apnea is not warranted.

The Veteran's service treatment records are silent for any complaints of or treatment for symptoms suggestive of sleep apnea, or a diagnosis of sleep apnea.  The Veteran's March 1964 entrance examination was within normal limits; he did not report any sleep trouble on his report of medical history.  The Veteran's July 1967 separation examination was also normal.

The first post-service medical evidence pertaining to sleep apnea is in late 2010 when a doctor referred the Veteran for a sleep study which was performed in December 2010, resulting in a diagnosis of obstructive sleep apnea.

In a July 2015 VA examination, the examiner noted that at the time of the December 2010 sleep study which clearly documented obstructive sleep apnea, the Veteran weighed over 200 pounds with a body mass index (BMI) over 30, which is considered obese.  The examiner compared this to the Veteran's records in 1964, prior to entering active service, in which his weight was noted at 94 and 107 pounds.  The examiner noted that upon separation from active duty, the Veteran weighed 130 pounds.  The VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was a result of his active service but it was at least as likely as not that the Veteran's obesity caused the obstructive sleep apnea.

In reaching the above conclusion, the Board has not overlooked the Veteran's own statements and those of his wife and shipmates supporting his claims.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran, his wife, and his shipmates are competent to report symptoms related to sleep apnea, but not to diagnose it.  The Veteran stated in his August 2014 hearing that he fell asleep on duty occasionally and had restless sleep.  The Veteran's wife stated that the Veteran had trouble sleeping accompanied by a change in breathing patterns, experienced nightmares, and had trouble staying awake during the day when he returned from active duty.  One shipmate stated that the Veteran was often tired and sleepy.  A second shipmate who carpooled with the Veteran stated the Veteran regularly fell asleep during the ride to and from work.  There are no reasons to deny the credibility of these lay statements, however none of these affiants is competent to diagnose sleep apnea and, without a competent contemporaneous medical diagnosis, the described symptoms can be attributed to causes beyond sleep apnea.  

The July 2015 VA examination is both credible and performed by a medical examiner competent to discuss the etiology of the Veteran's sleep apnea.  Once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the July 2015 VA examiner's report that the sleep apnea diagnosed in December 2010 (over 40 years post active service) is at least as likely due to obesity and less than likely related to active service is more probative than the Veteran's submitted lay statements.  The VA examiner was able to review the overall record, including the Veteran's lay history and opinions.

In support of his claim for secondary service connection, the Veteran submitted medical articles suggesting a connection between sleep apnea and PTSD.  The VA examiner in July 2015 acknowledged the Veteran's contention that the Veteran's service-connected psychiatric disorder was aggravating his sleep apnea, but found it at least as likely as not that the Veteran's sleep apnea was caused by his obesity and opined that continued weight gain may further aggravate the Veteran's sleep apnea.  The VA examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was aggravating the Veteran's sleep apnea.  The Board finds the July 2015 VA medical opinion is more probative than the submitted medical articles, because it was a product of consideration of the Veteran's relevant history and included a rationale specific to the Veteran.  Accordingly, there is no basis for secondary service connection.

In summary, the weight of the evidence does not support a finding that the Veteran's current obstructive sleep apnea is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected acquired psychiatric disorder.  As a result, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for obstructive sleep apnea.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      b.  Hearing Loss and Tinnitus

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he contends are a result of noise exposure during his active service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.

The Veteran asserted that he was exposed to loud noises during service, specifically exposure to loud motors and machinery while stationed aboard the USS Independence.  The Board finds his account of in-service noise exposure to be consistent with his service and naval rating as a machinist's mate, which the Department of Defense recognizes as a rating with a high probability of noise exposure.  However, exposure to acoustic trauma or noise alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss or tinnitus disabilities, or to have caused chronic or continuous symptoms of either.  Otherwise, the Veteran's hearing loss and tinnitus must be evaluated to have been compensably disabling within one year of service to be presumed incurred in-service.  See 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records note that the Veteran affirmatively denied any hearing problems upon entry and separation from service. 

The Veteran's hearing test at his separation examination on July 5, 1967 shows the following puretone values, in decibels, when adjusted to ISO (ANSI) standards:

Hertz
500
1000
2000
3000
4000
Average
Left
25
5
10
15
5
12
Right
10
5
0
10
5
6

The Veteran has a robust set of hearing evaluation records due to his post-active service civilian job where he worked for 30 years at an Air Force base where his hearing was tested annually.  Per the November 2014 remand, VA obtained these hearing examination records dated from 1978 to 1997 from Kelly Air Force base.  The May 1978 audiogram listed the Veteran's job as "sheet metal mech." and noted that the Veteran was currently working in a noise environment and had been assigned to a noise environment since 1970.  The October 1997 audiogram listed the Veteran's occupational code as 3806, which is a sheet metal mechanic according to the Federal Sector Occupation Cross-Classification table.

The May 1978 civilian audiogram shows the puretone thresholds, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
25
10
5
10
15
13
Right
25
15
5
10
30
17

The October 1997 civilian audiogram shows the following puretone thresholds, in decibels:

Hertz
500
1000
2000
3000
4000
Average
Left
10
0
10
10
20
10
Right
15
5
5
25
35
17

Although these civilian audiograms do not include the Maryland CNC speech discrimination test, the puretone averages are a reference.

In a February 2010 VA examination, the puretone thresholds, in decibels, were as follows:

Hertz
500
1000
2000
3000
4000
Average
Left
5
0
5
15
25
11.25
Right
10
15
10
25
40
22.5

The February 2010 VA examiner reported Maryland CNC speech discrimination values were 92 percent for the right ear and 96 percent for the left ear.  When considered with the puretone thresholds, these values do not rise to a level of hearing loss disability for VA purposes.  See 38 C.F.R. § 4.85 (2016).  

Also in the February 2010 VA examination, the Veteran reported tinnitus had begun about four to five years prior, which would be around 2005.  In the same examination, the Veteran also reported noise exposure at his civilian job in the sheet metal shop in addition to noise exposure during active service.  However, the Veteran testified in the August 2014 Veterans Law Judge (VLJ) hearing that he noticed tinnitus symptoms about 2 years after leaving the service, which would be around 1968 in referencing his active service, or in the late 1980s if referencing complete separation from the Navy Reserve.  

In an April 2014 audio consultation, the Veteran reported that he had been having trouble understanding or hearing speech for the prior two years, although in his August 2014 testimony before the VLJ, the Veteran stated that he had been having problems with his hearing since his first Navy tour.  The audiologist noted excellent speech discrimination bilaterally to recorded speech.  The puretone thresholds were noted for the right ear as "grossly normal through 4000 Hz, where there is a moderate high freq [sic] sensorineural hearing loss" and "normal through 4000 Hz, where there is a mild high freq sensorineural loss."  There is no indication whether tinnitus was discussed in this consultation.  The audiologist recommended retesting in three or four years unless a concern arose sooner.  

In a June 2015 addendum to the February 2010 VA hearing examination, the VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to his period of active service.  The examiner opined that the Veteran's post-service noise exposure in his civilian job was a more likely cause of the hearing loss and tinnitus.  The VA examiner noted the hearing examination at the Veteran's separation from service showed normal hearing bilaterally when converted from ASA (American Standards Association; in use at the time of the Veteran's separation examination) to ISO (International Standards Organization) values.

Furthermore, the Board finds that the Veteran's statements reflecting bilateral hearing loss since service and tinnitus within two years of active service do not provide probative value as they are inconsistent with the Veteran's in-service reports and numerous civilian audiological reports.  On his in-service Reports of Medical History, the Veteran denied hearing loss and tinnitus.  These reports, found in medical records when medical treatment was being rendered, may be afforded greater probative value because the records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, so they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Additionally, the Veteran's hearing was examined annually as part of his civilian employment for at least 20 years after service and there is no record of further concern from the Veteran for hearing loss or tinnitus during these many years of audiological testing.

While the Veteran can attest to subjective hearing loss, the Veteran is not competent to provide an objective determination of the level of hearing loss, as required under 38 C.F.R. § 3.385.  Additionally, his complaints of tinnitus were not found to be reported at any other time by the Veteran until the February 2010 VA examination.

After a full review of the record, the Board finds that the weight of the evidence demonstrates that bilateral hearing loss and tinnitus did not have their onset in service, were not manifest to a compensable degree within one year of separation from service, and are not related to service for the reasons discussed above.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims for bilateral hearing loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected psychiatric disorder, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


